Citation Nr: 0124964	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a back and hip 
disorder.

2.  Entitlement to service connection for a disability 
involving the wrists and fingers, to include rheumatoid 
arthritis.

3.  Entitlement to an increased evaluation for residuals of 
thyroidectomy due to carcinoma, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased evaluation for left knee 
strain, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 1984 to 
August 1991.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1999, by the Regional Office in Philadelphia, 
Pennsylvania, which increased the evaluation for left knee 
strain from 0 to 10 percent disabling; however, the RO 
confirmed a 10 percent rating assigned for residuals of 
thyroidectomy.  The January 1999 rating action also denied 
service connection for a disability of the hip and back, as 
well as a disability of the wrists and fingers, to include 
rheumatoid arthritis.  A notice of disagreement with that 
determination was received in January 2000.  VA examinations 
were conducted in April and September 2000.  Thereafter, by a 
rating action in July 2001, the RO increased the evaluation 
for residuals of thyroidectomy from 10 percent to 30 percent 
disabling, effective May 13, 1998; the RO confirmed the 
rating assigned for left knee strain as well as the denial of 
service connection for a disability of the hip/back and 
wrists and fingers, to include rheumatoid arthritis.  A 
statement of the case was issued in July 2001.  The 
substantive appeal was received in September 2001.  The 
appeal was received at the Board in October 2001.  

A review of the claims file reveals that in a January 2000 
statement, the veteran raised the issue of clear and 
unmistakable error (CUE) with the RO's June 1985 rating 
decision, which assigned only a 10 percent rating for bone 
spurs of the right and left foot, respectively.  The veteran 
also appears to be raising a claim for increased ratings for 
bone spurs of the right and left foot.  Since these matters 
have not been adjudicated by the RO, they are referred to the 
RO for appropriate action.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement, which grants 
less than the maximum available rating, does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating for the 
veteran's service-connected residuals of thyroidectomy 
remains in appellate status.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for a hip and back 
condition, service connection for a disability of the wrists 
and fingers to include rheumatoid arthritis, and an increased 
rating for residuals of thyroidectomy, will be addressed in 
the remand section following the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
an increased evaluation for left knee strain has been 
obtained.  

2.  The veteran's service-connected left knee strain is 
currently manifested by characteristic pain and some 
limitation of motion, with flexion limited to 45 degrees; 
however, left knee extension is normal.  There is no 
instability, subluxation or locking of the left knee; and 
there is no objective evidence to show that pain, flare-ups 
of pain, weakness, fatigability, stiffness, lack of 
endurance, or incoordination results in additional functional 
limitation of the left knee.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The service medical records indicate that the veteran was 
seen in July 1985 for complaints of occasional sharp in the 
left knee, which started after playing softball; however, no 
known history of trauma was noted.  The assessment was knee 
strain (ligament).  The veteran was next seen in May 1991 for 
complaints of intermittent pain in the left knee for the past 
year; the examination was within normal limits, except for 
tenderness of the lateral hamstrings.  The pertinent 
diagnosis was lateral hamstring sprain.  

Post service medical records dated from October 1991 to March 
1994, include the report of a VA examination conducted in 
December 1991 at which time the pertinent diagnosis was left 
knee strain.  

The veteran was granted entitlement to service connection for 
left knee strain by a March 1992 rating decision, and a 
noncompensable evaluation was assigned, by analogy, pursuant 
to Diagnostic Code 5257.  

During a VA compensation examination in February 1995, the 
veteran reported that he had been having chronic pain in his 
left knee, which was intermittent in pattern, with occasional 
cracking with movement of the joints and giving out at times.  
There was a well-healed scar over the medial aspect of the 
peripatella area with minor tenderness remaining; otherwise, 
no apparent deformity was noted.  There was no medial or 
lateral laxity; mildly positive in patella compression 
tenderness and also mildly positive in Aple's test in 
destruction and compression in the left knee joint.  Range of 
motion in the left knee was from 0 to 125 degrees; he had 
5/5-muscle strength in knee extensors and flexors.  X-ray 
study of the left knee was normal.  The assessment was 
chronic strain of the left knee joint and history of 
laceration injury.  

The veteran was next seen for evaluation by VA in July 1998, 
at which time he reported daily pain with prolonged standing 
or increased activity.  He also complained of cracking, 
popping and swelling in the left knee.  On examination, he 
ambulated with a normal gait; he also had normal alignment of 
his legs.  Range of motion in the left knee revealed 120 
degrees of flexion and 0 degrees of extension.  He had mild 
joint line tenderness both medially and laterally.  No joint 
effusion was present, and there was no pain with patellar 
ballotement.  Lachman's sign was negative.  He had pain both 
medially and laterally with meniscal grinding.  X-ray study 
of the left knee was negative.  The examiner stated that the 
veteran had mild symptoms; significantly, his radiographs did 
not reveal any degenerative change and he had full motion.  

By a rating action in January 1999, the RO assigned a 10 
percent rating for a left knee strain, pursuant to Diagnostic 
Code 5259, effective May 13, 1998.  

VA treatment records dated from July 1998 to February 2000 
reflect clinical evaluation and treatment for unrelated 
disabilities.  During a clinical visit in February 2000, it 
was noted that the veteran had a history of knee discomfort; 
however, no pertinent clinical findings or diagnosis was 
reported.  

At a VA compensation examination in April 2000, the veteran 
continued to complain of pain in the left knee; however, he 
had no pian with compression testing or distraction testing 
either of the upper or lower pole.  Range of motion in the 
left knee was from 0 degrees to 115 degrees.  Drawer, 
McMurray and Lachman's signs were all negative.  No medial or 
lateral instability was noted.  The veteran did report some 
discomfort with testing medial and lateral stressing with 
medial and lateral meniscal grinding.  Motor testing was 4 to 
4+/5.  No sensory changes were noted.  The examiner concluded 
that the veteran had evidence of left knee strain with mild 
limitation of range of motion of the left knee for flexion; 
there was no clear evidence of weakened movement, excess 
fatigability, or incoordination on examination of either 
knee.  

On VA examination in September 2000, the veteran's complaint 
focused on pain in the left knee with going up and down 
stairs; he stated that his symptoms kept him awake at night.  
He had positive compression testing and positive distraction 
testing.  No warmth was noted; sensation was grossly intact.  
Motor examination was 4 to 4+/5.  Drawer and McMurray's signs 
were negative.  No AP and mediolateral instability was noted.  
Range of motion in the left knee was pain free from 0 degrees 
to 45 degrees.  X-ray study of the left knee was negative.  
The examiner stated that the clinical findings were 
consistent with a diagnosis of left knee strain.  VA 
treatment reports dated from February 2000 to October 2000 
reflect clinical evaluation and treatment primarily for the 
wrists and fingers.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), 38 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2001), was enacted, which provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist in the development of his claims.  
On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  A 
development letter sent to the veteran in March 2001, and the 
July 2001 statement of the case, provide notice to the 
veteran of the evidence necessary to substantiate his claim.

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A have been fulfilled as all the 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim has been collected for review.  
The veteran has been afforded examinations that provide 
sufficient information to evaluation the veteran's claim for 
an increased rating for left knee strain according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The Board is satisfied that the veteran has been adequately 
assisted in the development of his claim, and that there are 
no outstanding pertinent records.  

The Board further notes that the VA examination reports 
include a history of the veteran's left knee disorder.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under the Veterans Claims Assistance Act 
of 2000.  The Board also notes that the veteran had the 
opportunity to present argument regarding the VCAA in his 
appeal to Board of Veterans' Appeals (VA Form 9), dated in 
September 2001, and that the RO had the opportunity to 
consider the new law (although it did not explicitly do so) 
prior to receipt of his appeal at the Board.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.  

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).  

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  38 
C.F.R. § 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  

Since the rating action of July 2001, the veteran's left knee 
disorder has been rated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 5260, which govern ratings based on 
limitation of flexion.

Diagnostic Code 5257 provides a 10 percent evaluation for 
slight impairment of either knee, including recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted for moderate impairment.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a noncompensable (zero percent) 
evaluation is provided for limitation of flexion of either 
leg to 60 degrees.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees; and A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a.  

The veteran's left knee disorder may also be rated under 
Diagnostic Code 5261. Pursuant to this code, a noncompensable 
(zero percent) evaluation is provided for limitation of 
extension of either leg to 5 degrees.  A 10 percent 
evaluation requires that extension be limited to 10 degrees; 
and a 20 percent evaluation requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a.  

In VAOPGCPREC 23-97 (1997) VA's general counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic Codes 5003 and 5257.  The 
general counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

According to the veteran, he has chronic left knee pain 
especially with going up and down stairs; he also complains 
of cracking, popping and swelling in his knee.  He indicates 
that he is restricted in the ability to perform certain 
activities.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consistently, the findings first documented in a December 
1991 VA examination, and then thereafter, reflect that the 
knee ligaments were all intact, without effusion.  Although 
the veteran has complained of occasional giving out of the 
left knee, it is evident from the objective findings that the 
collateral and cruciate ligaments on both sides were strong, 
without any evidence of laxity or weakness in the left knee.  
Indeed, the reports of the most recent VA examination in 
September 2000 show no objective signs of any instability or 
subluxation of the left knee.  Thus, the medical evidence, as 
discussed above, clearly does not reflect that the veteran 
has a left knee disorder which is characteristic of the 
criteria at Diagnostic Code 5257.  Accordingly, the Board 
concludes that the veteran's service-connected left knee 
disorder is more appropriately rated under limitation of 
motion under Diagnostic Codes 5260 and 5261.  

The Board observes that, as previously stated, in the 
veteran's December 1991 VA examination, he had limitation of 
left knee motion, measuring from "180 degrees of extension 
to 110 degrees of flexion."  On VA examination conducted in 
July 1998, the range of motion in the left knee was from 0 to 
120 degrees.  Upon subsequent examination in April 2000, it 
was noted that the veteran had increasing pain, with popping 
and swelling, although there was a full range of motion in 
the left knee; and, there was some discomfort with testing 
medial and lateral stressing with medial and lateral meniscal 
grinding.  Moreover, in the veteran's September 2000 VA 
examination, there was positive compression testing and 
positive distraction testing, and motor was at least 4 to 
4+/5.  Also, it is evident from that same examination report 
the veteran had limitation of left knee motion, measuring 0 
to 45 degrees.  See 38 C.F.R. § 4.70, Plate II (2000).  

The veteran is compensated for his limitation of flexion 
through the 10 percent evaluation provided under Diagnostic 
Code 5260.  However, since the veteran's left knee motion is 
not limited to the levels required for a 20 percent 
evaluation under Diagnostic Code 5260 or 5261.  Accordingly, 
an increased rating is not warranted.  

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing, to warrant the maximum disability rating of 
10 percent under Diagnostic Code 5263.  Application of 
Diagnostic Code 5259, requiring symptomatic removal of the 
semilunar cartilage, would not result in a rating higher than 
10 percent, inasmuch as that is the maximum disability rating 
under that code.  

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating may be warranted where the knee 
is ankylosed in full extension or in slight flexion between 
zero and 10 degrees.  Here, the medical evidence does not 
indicate that the veteran's left knee is ankylosed, and it is 
clear that the knee is not immobilized, since he does not 
have significant loss of motion.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure") (citation omitted).  Therefore, the criteria for 
an increased rating under DC 5256 have not been met.  

In order to assign an evaluation of 20 percent under 
Diagnostic Code 5258, there must be dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  In order to be evaluated at 20 
percent under DC 5262, there must be malunion of the tibia 
and fibula with moderate knee disability.  There is no 
evidence in this case of dislocation of the semilunar 
cartilage of the veteran's left knee.  There is also no 
evidence of malunion of the left tibia and fibula.  
Therefore, the criteria for an increased rating under these 
diagnostic codes have not been met.  

Finally, because instability is not shown, there also is no 
basis for assignment of separate disability evaluations for 
arthritis and instability.  See VAOPGCPREC 9-98 (1998), 
VAOPGCPREC 23-97 (1997).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where an evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  In April 
2000, the VA examiner specifically stated that there was no 
clear evidence of weakened motion, excess fatigability, or 
incoordination as a result of the left knee disorder, and 
that his limitation of motion was only mild.  In light of the 
foregoing, the Board concludes that the veteran does not have 
additional limitation of motion due to functional factors.  

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim that his left knee disorder results in 
significant impairment.  However, under the applicable 
diagnostic criteria that the Board must consider, the 
preponderance of the evidence is against his claim of 
entitlement to a rating in excess of 10 percent for left knee 
strain.  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  



ORDER

An evaluation in excess of 10 percent for left knee strain is 
denied.  


REMAND

Under section 3 of the VCAA; 38 U.S.C.A. § 5103A, the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  

In addition, a claimant is entitled to a VA medical 
examination, which includes an opinion whether there is a 
nexus between the claimed disorder and military service.  38 
U.S.C. § 5103A(d).  

I.  Service connection for a back and hip 
disorder.

The veteran claims that he currently experiences bilateral 
hip and low back impairment as a result of his service-
connected left knee disorder.  Alternatively, the veteran 
maintains that his back and hip condition has a direct 
correlation with the rheumatoid arthritis in his hands.  The 
Board notes that the veteran underwent a VA joints 
examination in April 2000.  While a x-ray study of the hip 
was normal, the examiner noted that the veteran might have 
some greater trochanteric bursitis.  However, the examiner 
did not provide an opinion as to the etiology of the 
veteran's hip disorder.  


II.  Service connection for a disability 
involving the wrists and fingers, to 
include rheumatoid arthritis and an 
increased evaluation for thyroidectomy.

The veteran's service medical records contain no complaints, 
findings, or diagnoses related to the wrists or fingers.  
During a VA examination in July 1998, the veteran complained 
of fullness in his wrists that had been present for the past 
10 years; he also reported experiencing episodes of swelling 
of his fingers with associated stiffness for the past 2 to 3 
years.  The veteran was assessed with possibly early 
rheumatoid arthritis involving the fingers.  

The veteran submitted an excerpt from an article on the 
internet regarding carpal tunnel syndrome (CTS) and 
hypothyroidism, dated August 10, 1998, wherein it stated that 
"medical research has for more than 15 years shown a strong 
relationship between CTS/other repetitive strain injury (RSI) 
and hypothyroidism.  However, the July 27, 1998 Archives of 
Internal Medicine published by the American Medical 
Association has just reported on a research study that found 
that many people with CTS may have had unrecognized medical 
diseases, including hypothyroidism as a the cause of their 
CTS."  

During a clinical visit in May 2000, the veteran complained 
of dull and aching pain in his wrists; he also reported 
increasing pain in his hands and wrists with certain 
activities.  The veteran was assessed with swelling and pain 
in bilateral wrists.  The examiner stated that it was felt 
that the veteran's pain was most likely secondary to CTS, 
median nerve compression; splints were applied to the thumb.  
Following a VA examination in September 2000, it was noted 
that the veteran had some enlargement in his PIP's that would 
be consistent with early changes of degenerative joint 
disease.  

A remand is necessary to accord the veteran a pertinent VA 
examination to resolve the conflicting diagnoses involving 
his wrists and fingers, as well as to determine the etiology 
of any disability found, to include rheumatoid arthritis.  

In his substantive appeal (VA Form 9), received in September 
2001, the veteran stated that he underwent a VA examination 
in May 2001 at the Lebanon VA Medical Center.  He noted that 
although the purpose of the examination was for a total body 
thyroid scan, those records also contain information 
regarding the existence of CTS or rheumatoid arthritis 
condition.  Those records are not associated with the claims 
folder.  VA is on notice, at least, of potentially relevant 
medical information.  Accordingly, VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his claimed 
disabilities since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously secured and associate them 
with the claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file.  Regardless of the veteran's 
response, the RO should obtain any and 
all records of treatment accorded the 
veteran at the VAMC in Lebanon, 
Pennsylvania, to include the report of 
any examination conducted in May 2001.  

2.  Then, the veteran should be 
appropriate examinations to determine the 
nature and etiology of the claimed 
disabilities involving his back, hip, 
wrists and fingers, and the current 
severity of his service-connected 
residuals of thyroidectomy.  All 
necessary special studies, to include x-
rays of the affected joints and, if 
necessary, electroneuromyography studies 
of his wrists should be performed and all 
pertinent clinical findings reported in 
detail.  The claims folder must be made 
available to the examining physician so 
that the pertinent medical records may be 
studied in detail.  In the report of the 
examination, the examiner should state 
that the claims folder has been reviewed.  
A detailed history of any disabilities 
affecting the hip, back, wrists and 
fingers should be obtained.  After 
physical evaluation, and a review of the 
claims folder, the examiners should 
render their medical opinions in regards 
to the following questions:  

(a) Whether it is at least as likely as 
not that any right hip and/or back 
condition was caused by the veteran's 
military service and/or his service-
connected left knee disability.  If the 
examiner concludes that there is no 
causal connection with either, it should 
be indicated whether there has been any 
aggravation of a hip/back hip disability 
as a result of the service-connected left 
knee disability, and if so, specify the 
degree of aggravation.  The complete 
rationale for any opinion expressed 
should be provided.  

(b) Whether it is at least as likely as 
not that any disability of the wrists and 
fingers found during the examination, to 
include rheumatoid arthritis and/or 
carpal tunnel syndrome, had its onset 
during the veteran's service or was 
otherwise related to service.  

(c) Whether it is at least as likely as 
not that a disability of the wrists and 
fingers is caused by or aggravated by the 
veteran's postoperative residuals of 
thyroidectomy.

(d) As regards the veteran's residuals of 
thyroidectomy, all clinical findings 
should be reported in detail.  The 
examiner must comment as to the presence 
or absence of all symptoms, clinical and 
laboratory findings required for 30 
percent, 60 percent, and 100 percent 
ratings the pertinent criteria.  
Diagnostic Code 7903.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  Specific attention is directed to 
the examination reports.  If the 
examination reports do not include 
sufficient data or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(2000); Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for a back and hip disorder, a disability 
involving the wrists and fingers to 
include rheumatoid arthritis, and 
entitlement to an increased rating for 
residuals of thyroidectomy.  If any of 
these benefits remain denied, the veteran 
should be provided a supplemental 
statement of the case that contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



